

117 SRES 122 RS: Reaffirming the importance of United States alliances and partnerships.
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 29117th CONGRESS1st SessionS. RES. 122IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Risch (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, with an amendment and an amendment to the preambleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONReaffirming the importance of United States alliances and partnerships.Whereas, from the American Revolution, through two World Wars, the Cold War, and the fight against international terrorist organizations, the United States has successfully relied on alliances and partnerships with like-minded countries to further our vital security, political, and economic interests, starting with the Treaty of Alliance with France in 1778 and continuing to the present day;Whereas these treaty alliances provide a unique strategic advantage to the United States and are among the Nation’s most precious assets, enabling the United States to advance its vital national interests, defend its territory, expand its economy through international trade and commerce, establish enduring cooperation among like-minded countries, prevent the domination of Europe or the Indo-Pacific and its surrounding maritime and air lanes by a hostile power or powers, and deter potential aggressors;Whereas United States treaty alliances advance critical shared interests, including upholding regional stability and security, deterring adversaries, maintaining maritime freedom of navigation, promoting global economic prosperity, combating the proliferation of weapons of mass destruction, supporting international institutions and architecture, advancing democracy, human rights, and the rule of law, upholding international law, and promoting shared values and norms;Whereas the combined strength conferred by treaty alliances enables the United States and its allies to leverage a multinational response to important challenges and advance joint initiatives that tackle global problems with a unity of purpose;Whereas, after the end of the Second World War, the United States Government strategically invested in building a global network of alliances and partnerships, including through the Marshall Plan in Europe and with our post-war partners in Asia, which helped these countries grow into democratic, prosperous, peaceful nations with whom the United States could effectively partner;Whereas the United States-Japan, United States-Republic of Korea, United States-Australia, United States-Philippines, and United States-Thailand alliances are the foundation of regional stability in the Indo-Pacific;Whereas the United States greatly values other partnerships in the Indo-Pacific region, including with India, Singapore, Indonesia, Taiwan, New Zealand, and Vietnam;Whereas the United States maintains an unwavering commitment to the defense of Japan under Article 5 of the United States-Japan security treaty, which includes the Senkaku Islands, as recently reaffirmed by President Joseph R. Biden;Whereas the United States-Japan alliance is one of the most important political, economic, and military alliances in the world, and is crucial to maintaining a favorable balance of power in the Indo-Pacific region and advancing a free and open region characterized by a commitment to democratic governance, the free flow of commerce, and shared rules and norms;Whereas the United States-Republic of Korea alliance is essential for peace and prosperity in Northeast Asia and critical to closely coordinating to face the challenges posed by the Democratic People’s Republic of Korea;Whereas the United States-Australia alliance remains an anchor of stability in the Indo-Pacific and the world, while Australia’s 2020 Defense Strategic Update and 2020 Force Structure Plan recognize and respond to Australia’s evolving strategic threat environment, including by committing to boost its defense spending by 40 percent over the next decade and to bolster its high-end military capabilities, which provides further opportunities for the United States and Australia to boost cooperation on defense and strategic and emerging technologies;Whereas a strong United States-Philippine alliance is vital to a free and open Indo-Pacific region, the Mutual Defense Treaty (MDT) is important for the security of both nations, and Secretary of State Antony Blinken has reaffirmed former Secretary of State Michael R. Pompeo’s March 2019 statement regarding the clear application of the MDT to armed attacks against Philippine armed forces, public vessels, or aircraft in the Pacific, which includes the South China Sea;Whereas the Philippines is of unique geostrategic importance, is a crucial partner in the areas of counterterrorism and maritime security, and plays an important role in upholding regional security in the South and West Pacific, including the First and Second Island Chains, and a strong relationship between the United States military and the Armed Forces of the Philippines, solidified through agreements such as the Enhanced Defense Cooperation Agreement and the Visiting Forces Agreement, is in the national interests of both the Philippines and the United States;Whereas the United States and Thailand are increasing their defense cooperation to advance shared interests in the Indo-Pacific;Whereas the United States has an opportunity to strengthen its relationships, including defense relationships, with treaty allies and other partners in Southeast Asia, especially through cooperation that enables these partners to better contend with infringements on their sovereignty, including by encouraging allies to make specific investments to enhance their area denial and mobile defense-in-depth capabilities;Whereas, in 1949, the United States joined with several European countries to conclude the North Atlantic Treaty, which formed a basis for the North Atlantic Treaty Organization (NATO), in order to safeguard the freedom, common heritage and civilisation of their peoples, founded on the principles of democracy, individual liberty and the rule of law and to promote stability and well-being in the North Atlantic area;Whereas 30 European and North American nations are members of NATO, and all signatories to the North Atlantic Treaty have resolved to unite their efforts for collective defence and for the preservation of peace and security;Whereas, following the terrorist attacks of September 11, 2001, the NATO alliance invoked Article 5 of the North Atlantic Treaty for the first and only time, reaffirming that an armed attack against one member of the alliance shall be considered an attack against all;Whereas NATO serves as a force multiplier, reducing the burden borne by the United States, has command structures, training institutions, and multilateral exercises that have generated unprecedented contributions to United States national security priorities and enabled NATO soldiers to serve alongside members of the United States Armed Forces, including through NATO’s ongoing support of Operation Resolute Support in Afghanistan, NATO’s Kosovo Force, Operation Sea Guardian in the Mediterranean Sea, the capacity-building NATO Mission Iraq, support for African Union missions, and air policing missions in member and nonmember nations of Eastern Europe, and has taken a strong stand against Russian aggression in Eastern Europe;Whereas, in his February 19, 2021, speech to the Munich Security Conference, President Biden reaffirmed, The transatlantic alliance is … the strong foundation on which our collective security and our shared prosperity are built. The partnership between Europe and the United States, in my view, is and must remain the cornerstone of all that we hope to accomplish in the 21st century, just as we did in the 20th century. … The United States is fully committed to our NATO Alliance, and I welcome Europe’s growing investment in the military capabilities that enable our shared defense.; Whereas previous Democratic and Republican Administrations alike have recognized that strong, healthy, and politically sustainable alliances require equitable, fair, reasonable, and mutually beneficial burden-sharing arrangements, and that the key to alliance success is a diplomatic and security posture characterized by the effective marshaling of resources and acquisition and deployment of complementary capabilities, such as the increase in defense spending by all NATO nations since the Wales Declaration of 2014, with 11 members now spending 2 percent of their GDP on defense and several more on track to meet that benchmark by 2024;Whereas the United States extended nuclear deterrence commitments to NATO and Indo-Pacific allies are foundational to the health, strength, and effectiveness of these alliances and to continued international security and stability;Whereas maintaining robust United States diplomatic, economic, and defense budgets are critical to advancing cooperation with allies and partners on shared challenges, and deep and precipitous cuts in United States diplomatic, economic, and defense budgets would damage the health, robustness, and effectiveness of United States alliances;Whereas, in a sign of our shared security objectives and cooperation, our allies and partners have hosted United States military installations and welcomed members of the United States Armed Forces;Whereas citizens of our allies and partners have sacrificed their lives in support of efforts to combat terrorism and promote security in Afghanistan, Iraq, and elsewhere, and have contributed significant forces to our military endeavors, placing more combat power on the battlefield, while reducing the burden borne by the United States;Whereas the United States has worked with our allies and partners to mitigate conflict and humanitarian crises around the world, and United States allies have made significant contributions to address humanitarian, food security, health, climate-related, and other pressing challenges around the world;Whereas the United States and its allies face an increasingly challenging security environment in the 21st century, characterized by strategic competition with revisionist powers such as the People’s Republic of China and the Russian Federation, which seek to destabilize the international system;Whereas this security environment demands United States and allied commitment to strengthening and advancing our alliances so that they are postured to meet these challenges, and will require sustained political will, concrete partnerships, economic, commercial, and technological cooperation, consistent and tangible commitments, high-level and extensive consultations on matters of mutual interest, mutual and shared cooperation in the acquisition of key capabilities important to allied defenses, and unified mutual support in the face of political, economic, or military coercion; andWhereas successive generations of leaders of the United States and its allies have successfully managed the challenges and constraints inherent in alliances, thus ensuring that the benefits of alliances outweigh the costs: Now, therefore, be itWhereas, from the American Revolution, through two World Wars, the Cold War, and the fight against international terrorist organizations, the United States has successfully relied on alliances and partnerships with like-minded countries to further our vital security, political, and economic interests, starting with the Treaty of Alliance with France in 1778 and continuing to the present day;Whereas these treaty alliances provide a unique strategic advantage to the United States and are among the Nation’s most precious assets, enabling the United States to advance its vital national interests, defend its territory, expand its economy through international trade and commerce, establish enduring cooperation among like-minded countries, prevent the domination of Europe or the Indo-Pacific and its surrounding maritime and air lanes by a hostile power or powers, and deter potential aggressors;Whereas United States treaty alliances advance critical shared interests, including upholding regional stability and security, deterring adversaries, maintaining maritime freedom of navigation, promoting global economic prosperity, combating the proliferation of weapons of mass destruction, supporting international institutions and architecture, advancing democracy, human rights, and the rule of law, upholding international law, and promoting shared values and norms;Whereas the combined strength conferred by treaty alliances enables the United States and its allies to leverage a multinational response to important challenges and advance joint initiatives that tackle global problems with a unity of purpose;Whereas, after the end of the Second World War, the United States Government strategically invested in building a global network of alliances and partnerships, including through the Marshall Plan in Europe and with our post-war partners in Asia, which helped these countries grow into democratic, prosperous, peaceful nations with whom the United States could effectively partner;Whereas the United States-Japan, United States-Republic of Korea, United States-Australia, United States-Philippines, and United States-Thailand alliances are the foundation of regional stability in the Indo-Pacific;Whereas the United States greatly values other partnerships in the Indo-Pacific region, including with India, Singapore, Indonesia, Taiwan, New Zealand, and Vietnam;Whereas the United States maintains an unwavering commitment to the defense of Japan under Article 5 of the United States-Japan security treaty, which includes the Senkaku Islands, as recently reaffirmed by President Joseph R. Biden;Whereas the United States-Japan alliance is one of the most important political, economic, and military alliances in the world, the cornerstone of peace, security, and prosperity in the Indo-Pacific region, and is crucial to maintaining a favorable balance of power in the Indo-Pacific region and advancing a free and open region characterized by a commitment to democratic governance, the free flow of commerce, and shared rules and norms; Whereas the United States-Republic of Korea alliance is the linchpin of peace, security, and prosperity on the Korean Peninsula and in the Indo-Pacific region and is critical to closely coordinating to face the challenges posed by the Democratic People’s Republic of Korea and addressing future security challenges; Whereas the United States-Australia alliance remains an anchor of stability in the Indo-Pacific and the world, while Australia’s 2020 Defense Strategic Update and 2020 Force Structure Plan recognize and respond to Australia’s evolving strategic threat environment, including by committing to boost its defense spending by 40 percent over the next decade and to bolster its high-end military capabilities, which provides further opportunities for the United States and Australia to boost cooperation on defense and strategic and emerging technologies;Whereas a strong United States-Philippine alliance is vital to a free and open Indo-Pacific region, the Mutual Defense Treaty (MDT) is important for the security of both nations, and Secretary of State Antony Blinken has reaffirmed former Secretary of State Michael R. Pompeo’s March 2019 statement regarding the clear application of the MDT to armed attacks against Philippine armed forces, public vessels, or aircraft in the Pacific, which includes the South China Sea;Whereas the Philippines is of unique geostrategic importance, is a crucial partner in the areas of counterterrorism and maritime security, and plays an important role in upholding regional security in the South and West Pacific, including the First and Second Island Chains, and a strong relationship between the United States military and the Armed Forces of the Philippines, solidified through agreements such as the Enhanced Defense Cooperation Agreement and the Visiting Forces Agreement, is in the national interests of both the Philippines and the United States;Whereas the United States and Thailand are increasing their defense cooperation to advance shared interests in the Indo-Pacific;Whereas the United States has an opportunity to strengthen its relationships, including defense relationships, with treaty allies and other partners in Southeast Asia, especially through cooperation that enables these partners to better contend with infringements on their sovereignty, including by encouraging allies to make specific investments to enhance their area denial and mobile defense-in-depth capabilities;Whereas, in 1949, the United States joined with several European countries to conclude the North Atlantic Treaty, which formed a basis for the North Atlantic Treaty Organization (NATO), in order to safeguard the freedom, common heritage and civilisation of their peoples, founded on the principles of democracy, individual liberty and the rule of law and to promote stability and well-being in the North Atlantic area;Whereas 30 European and North American nations are members of NATO, and all signatories to the North Atlantic Treaty have resolved to unite their efforts for collective defence and for the preservation of peace and security;Whereas, following the terrorist attacks of September 11, 2001, the NATO alliance invoked Article 5 of the North Atlantic Treaty for the first and only time, reaffirming that an armed attack against one member of the alliance shall be considered an attack against all;Whereas NATO serves as a force multiplier, reducing the burden borne by the United States, has command structures, training institutions, and multilateral exercises that have generated unprecedented contributions to United States national security priorities and enabled NATO soldiers to serve alongside members of the United States Armed Forces, including through NATO’s ongoing support of Operation Resolute Support in Afghanistan, NATO’s Kosovo Force, Operation Sea Guardian in the Mediterranean Sea, the capacity-building NATO Mission Iraq, support for African Union missions, and air policing missions in member and nonmember nations of Eastern Europe, and has taken a strong stand against Russian aggression in Eastern Europe;Whereas, in his February 19, 2021, speech to the Munich Security Conference, President Biden reaffirmed, The transatlantic alliance is … the strong foundation on which our collective security and our shared prosperity are built. The partnership between Europe and the United States, in my view, is and must remain the cornerstone of all that we hope to accomplish in the 21st century, just as we did in the 20th century. … The United States is fully committed to our NATO Alliance, and I welcome Europe’s growing investment in the military capabilities that enable our shared defense.; Whereas previous Democratic and Republican Administrations alike have recognized that strong, healthy, and politically sustainable alliances require equitable, fair, reasonable, and mutually beneficial burden-sharing arrangements, and that the key to alliance success is a diplomatic and security posture characterized by the effective marshaling of resources and acquisition and deployment of complementary capabilities, such as the increase in defense spending by all NATO nations since the Wales Declaration of 2014, with 11 members now spending 2 percent of their GDP on defense and several more on track to meet that benchmark by 2024;Whereas the United States extended nuclear deterrence commitments to NATO and Indo-Pacific allies are foundational to the health, strength, and effectiveness of these alliances and to continued international security and stability;Whereas maintaining robust United States diplomatic, economic, and defense budgets are critical to advancing cooperation with allies and partners on shared challenges, and deep and precipitous cuts in United States diplomatic, economic, and defense budgets would damage the health, robustness, and effectiveness of United States alliances;Whereas, in a sign of our shared security objectives and cooperation, our allies and partners have hosted United States military installations and welcomed members of the United States Armed Forces;Whereas citizens of our allies and partners have sacrificed their lives in support of efforts to combat terrorism and promote security in Afghanistan, Iraq, and elsewhere, and have contributed significant forces to our military endeavors, placing more combat power on the battlefield, while reducing the burden borne by the United States;Whereas the United States has worked with our allies and partners to mitigate conflict and humanitarian crises around the world, and United States allies have made significant contributions to address humanitarian, food security, health, climate-related, and other pressing challenges around the world;Whereas the United States and its allies face an increasingly challenging security environment in the 21st century, characterized by strategic competition with revisionist powers such as the People’s Republic of China and the Russian Federation, which seek to destabilize the international system;Whereas this security environment demands United States and allied commitment to strengthening and advancing our alliances so that they are postured to meet these challenges, and will require sustained political will, concrete partnerships, economic, commercial, and technological cooperation, consistent and tangible commitments, high-level and extensive consultations on matters of mutual interest, mutual and shared cooperation in the acquisition of key capabilities important to allied defenses, and unified mutual support in the face of political, economic, or military coercion; Whereas, on February 4, 2021, President Joseph R. Biden stated that United States diplomacy, including with allies and partners, will be rooted in America’s most cherished democratic values: defending freedom, championing opportunity, upholding universal rights, respecting the rule of law, and treating every person with dignity, and that United States foreign policy will better unite our democratic values with our diplomatic leadership; and Whereas successive generations of leaders of the United States and its allies have successfully managed the challenges and constraints inherent in alliances, thus ensuring that the benefits of alliances outweigh the costs: Now, therefore, be itThat the Senate—(1)reaffirms the enduring commitment of the United States to our treaty allies in the Indo-Pacific region and NATO, as well as to other partners, including our treaty obligations for mutual defense;(2)emphasizes the primary importance of the United States relationships, alliances, and partnerships to global peace and prosperity;(3)recognizes the many contributions that alliances and partnerships have made to advance the interests of the United States and to promote shared interests;(4)underscores that alliances have enhanced mutual security by jointly sharing in common defense, including the defense of the United States, and that strong alliances and partnerships generate decisive and sustained United States military advantages;(5)encourages dealing constructively with significant tensions in the United States alliance relationships to ensure they do not create fissures that adversaries can exploit;(6)welcomes and seeks to advance the continued collaboration of the United States and our allies and partners to respect and defend the rules-based international order and the values of democracy, human rights, and the rule of law that undergird our common security and prosperity;(7)reaffirms bipartisan support for equitable and mutually beneficial burden-sharing arrangements, including fair and additional substantive contributions by United States allies, and acknowledges the special measures agreements (SMA) reached by the Biden Administration with Japan and the Republic of Korea, and urges ongoing consultations to consider additional allied contributions beyond the traditional SMA categories and to use these consultations as an opportunity to strengthen our alliances with these two partners;(8)reaffirms the commitment of the United States to strengthening and boosting our alliances and partnerships in the Indo-Pacific, including to contend with China’s growing power projection capabilities and use of coercive and grey-zone tactics, and to jointly develop, regulate, and monitor the production, use, and protection of strategic and emerging technologies;(9)encourages the Biden Administration to focus significantly on growing defense cooperation with Australia, especially in light of the country’s 2020 Defense Strategic Update, and to build on United States-Japan initiatives that advance alliance defense cooperation that contributes to a free and open Indo-Pacific, and to further boost cooperation with both allies on the research, development, and regulation of strategic and emerging technologies, including defense technologies;(10)reaffirms the commitment of the United States to the NATO alliance and to NATO efforts to counter Kremlin aggression, including military aggression and attempts to erode democratic institutions in the United States and other NATO member states;(11)urges the Biden Administration to work with its NATO partners to advance the efforts currently underway within NATO to better prepare the alliance to confront future and emerging challenges, and to continue to encourage NATO nations to contribute more to the alliance and improve their capabilities;(12)calls upon Indo-Pacific and NATO allies to collaborate with the United States in developing the next generation of defense technologies, including disruptive and emerging technologies, while working together to improve multilateral export controls, common standards for technology security, and norms and standards for new and emerging technologies; (13)asks all members of NATO, including the United States, to devote significant energy to the development of a new, forward-looking strategy to replace the 2010 Strategic Concept and focus on the many emerging challenges that face the alliance, including China, Russia, and instability on Europe’s southern border;(14)calls on the Biden Administration to ensure United States policy and posture reflects the requirements of extended deterrence to preserve nonproliferation benefits, assure allies, and to deter, and if necessary, respond, across the spectrum of nuclear and nonnuclear scenarios in defense of allies and partners; and(15)supports maintaining robust diplomatic, economic, and defense budgets as critical to advancing cooperation with allies and partners on shared challenges.That the Senate—(1)reaffirms the enduring commitment of the United States to our treaty allies in the Indo-Pacific region and NATO, as well as to other partners, including our treaty obligations for mutual defense;(2)emphasizes the primary importance of the United States relationships, alliances, and partnerships to global peace and prosperity;(3)recognizes the many contributions that alliances and partnerships have made to advance the interests of the United States and to promote shared interests;(4)underscores that alliances have enhanced mutual security by jointly sharing in common defense, including the defense of the United States, and that strong alliances and partnerships generate decisive and sustained United States military advantages;(5)encourages dealing constructively with significant tensions in the United States alliance relationships to ensure they do not create fissures that adversaries can exploit;(6)welcomes and seeks to advance the continued collaboration of the United States and our allies and partners to respect and defend the rules-based international order and the values of democracy, human rights, and the rule of law that undergird our common security and prosperity;(7)reaffirms bipartisan support for equitable and mutually beneficial burden-sharing arrangements, including fair and additional substantive contributions by United States allies, and acknowledges the special measures agreements (SMA) reached by the Biden Administration with Japan and the Republic of Korea, and urges ongoing consultations to consider additional allied contributions beyond the traditional SMA categories and to use these consultations as an opportunity to strengthen our alliances with these two partners;(8)reaffirms the commitment of the United States to strengthening and boosting our alliances and partnerships in the Indo-Pacific, including to contend with China’s growing power projection capabilities and use of coercive and grey-zone tactics, and to jointly develop, regulate, and monitor the production, use, and protection of strategic and emerging technologies;(9)encourages the Biden Administration to focus significantly on growing defense cooperation with Australia, especially in light of the country’s 2020 Defense Strategic Update, and to build on United States-Japan initiatives that advance alliance defense cooperation that contributes to a free and open Indo-Pacific, and to further boost cooperation with both allies on the research, development, and regulation of strategic and emerging technologies, including defense technologies;(10)reaffirms the commitment of the United States to the NATO alliance and to NATO efforts to counter Kremlin aggression, including military aggression and attempts to erode democratic institutions in the United States and other NATO member states;(11)urges the Biden Administration to work with its NATO partners to advance the efforts currently underway within NATO to better prepare the alliance to confront future and emerging challenges, and to continue to encourage NATO nations to contribute more to the alliance and improve their capabilities;(12)calls upon Indo-Pacific and NATO allies to collaborate with the United States in developing the next generation of defense technologies, including disruptive and emerging technologies, while working together to improve multilateral export controls, common standards for technology security, and norms and standards for new and emerging technologies; (13)asks all members of NATO, including the United States, to devote significant energy to the development of a new, forward-looking strategy to replace the 2010 Strategic Concept and focus on the many emerging challenges that face the alliance, including China, Russia, and instability on Europe’s southern border;(14)calls on the Biden Administration to ensure United States policy and posture reflects the requirements of extended deterrence to preserve nonproliferation benefits, assure allies, and to deter, and if necessary, respond, across the spectrum of nuclear and nonnuclear scenarios in defense of allies and partners; (15)supports maintaining robust diplomatic, economic, and defense budgets as critical to advancing cooperation with allies and partners on shared challenges; and (16)reaffirms United States commitment to the United Nations Declaration of Human Rights, adopted at Paris on December 10, 1948, and the International Covenant on Civil and Political Rights, adopted by the United States on December 16, 1966, and ratified by the United States on June 8, 1992, and welcomes similar commitments from its allies and partners. March 24, 2021Reported with an amendment and an amendment to the preamble